Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrical connection of the plurality of blades in series, the device or part that directs electric current through the plurality of blades, and the device or part that continuously reversing the direction of the current flow through the plurality of blades as set forth in claim 1; at least one magnet on at least one of the blades as set forth in claim 2; a least one permanent magnet on each of the plurality of blades as set forth in claim 3; and the device or part that continuously reversing the current flow through each of the blades in impulses as set forth in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered as 1/1.  See MPEP 608.2 (V) (t).    

           Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” 

Claim Objections
3.       Claims 2 and 4 are objected to because of the following informalities:  in claims 2 and 4, “the blades” should be --the plurality of blades--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
 
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
5.        Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
           Regarding claim 1, the disclosure does not disclose how the electric current is directed through the plurality of blades. The disclosure also does not disclose how the battery in connected to each individual blade in order to cause the current to flow through the blades, which are electrically connected together in series. In fact, the disclosure does not disclose how the blades are electrically connected together in series, as set forth in claim 1. 
          Regarding claim 1, “the electric field” lacks antecedent basis. It appears that “the electric filed” should be --a magnetic field--.  
          Regarding claim 1, the disclosure does not disclose how the direction of the current flow through the plurality of blades are continuously reversed in impulses of 
          “when electric current is passed through the blades 20 of the razor, because the blades 20 are connected in series, they generate a magnetic field of opposite polarities and they will attract. When the polarity is reversed, the blades 20 will initially spring back away from each other and then they are subsequently attracted to one another again resulting in vibration of the blades. More specifically, the moment that current through the blades 20 is reversed, initially there is an induction effect which will reverse the current and flip the electromagnetic poles of the blades 20. The current flow is initially in the same direction so they will repel each other and then quickly they will attract each other again. Thus, reversing the current flow constantly, and in rapid impulses, causes vibration of the blades 20.”
See page 5, lines 8-16 of the specification. However, specification does not disclose how the opposite polarities of the magnetic field are reversed. The disclosure simply does not disclose how the current flow through to plurality of blades is reversed in impulses of between 700 kh and 75 khz. 

              Regarding claim 4, the disclosure also does not disclose how the step of continuously reversing the direction of the current flow through the plurality of blades (as set forth in claim 1) is different from the step of continuously reversing the current flow through each of the blades as set forth in claim 4. 


            Regarding claim 1, “continuously reversing the direction of current flow through the plurality of blades in impulses of between 700 hz and 75 khz” is not clear. It is not clear how the direction of the current flow through the plurality of blades are continuously reversed in impulses of between 700 hz and 75 khz. It is not clear what device or feature is used to reverse the direction of the current flow in the plurality of blades. 
              Regarding claim 4, “continuously reversing the current flow through each of the blades in impulses” is not clear how the step of continuously reversing the direction of the current flow through the plurality of blades (as set forth in claim 1) is different from the step of continuously reversing the current flow through each of the blades as set forth in claim 4.  It appears that the step “continuously reversing the current flow through each of the blades” as set forth in claim 4 is redundant.   

Comment
7.           It is noted that claims 1-4 have not been rejected over prior art of the record. Regarding claim 1, as best understood, the closes art to the subject matter of claim 1, Tomassetti et al. (2009/0255123), hereinafter Tomassetti, teaches a method for heating blades in a razor 100 for shaving, the method comprising the steps of: providing a blade cartridge 120 having a plurality of blades 124 electrically 
             However, Tomassetti does not explicitly teach the step of continuously reversing the direction of current flow through the plurality of blades in impulses of between 700 hz and 75 khz, causing the adjacently positioned blades to momentarily attract and then spring back between impulses and thereby resulting in vibration of the plurality of blades.

Conclusion
 8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Szczoanowski et al. (2006/0070242), Hart et al. (2009/007108), Tomassetti et al. 
 (2015/0135538), Flyash et al. (8,479,624), Childers (2013/0312579), and Bohmer 
 (6,817,101) teaches a method of heating blades of razor.

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                  April 14, 2021